Fourth Court of Appeals
                           San Antonio, Texas

                                JUDGMENT
                              No. 04-13-00236-CR

                          Esain Orlando CARMONA,
                                   Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 386th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2012CR4882
                   Honorable Laura Parker, Judge Presiding

BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED May 8, 2013.


                                        _________________________________
                                        Sandee Bryan Marion, Justice